Exhibit 23.2 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We hereby consent to the inclusion in this Post-Effective Amendment No.2 to the Registration Statement of Nova LifeStyle, Inc. on Form S-1 (File No. 333-177353) of our report dated March 30, 2012, with respect to our audits of the consolidated financial statements of Nova LifeStyle, Inc. and Subsidiaries as of December 31, 2011 and 2010, and for the years ended December 31, 2011 and 2010, which report appears in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our Firm under the heading “Experts” in such Prospectus. /s/ Marcum Bernstein & Pinchuk LLP Marcum Bernstein & Pinchuk LLP New York, NY December20, 2012
